Title: Charles Willson Peale to Thomas Jefferson, 2 March 1818
From: Peale, Charles Willson
To: Jefferson, Thomas


                    
                        Dear Sir
                        Belfield
March 2d 1818.
                    
                    I sensibly feel for your privations and sufferings, and hope and beg that my corrispondance may not add to affections, therefore let me intreat you, not to write to me, unless you think I can render you some service, in which case, I wish to receive your commands, and assure you that any thing in my power to perform will be executed with pleasure. It might not be necessary to write this, since you must know me. But with a desire to give you information on any discoveries, coming within my sp small sphere, I will occasionally communicate in as concise a mode as I am able to do, with in a small hope of amusing you.
                    Enclosed I send a small magnifier of the construction mentioned in my former letter. your knowledge of obticks will enable you to judge the merrits of the Invention—my Spectacles of 3 feet focus is only useful to see my setter at the usial distance and also my painting at 3 feet distant—thus, it is a fact that I see with them about as well as I did before I began to paint with Spectacles—but in reading I am obleged to use spectacles of 13 Inches focus or thereabouts. A Mr Le Seure a great Naturalist, now drawing and engraving the fishes of our Country, makes use of one of these kind of magnifiers, and assures me that it is invaluable to him, as the lines seen through it are Strait at their extremities.   I had not forgot the Plow, It was too interresting to be forgotten—yet I could not ask for it. It comes most seasonable, for I should otherwise be obleged to purchase one. I have an expert farmer who will put it into good trim for working, and then I shall invite agricultral Visitors to view its performance. I thankful for your wishs for my happiness in the employment of my Pencil, I am with great esteem your friend
                    C W Peale.
                